Citation Nr: 0826407	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to an annual clothing allowance.  

2.  Entitlement to service connection for a prostate 
disorder.  

3.  Entitlement to service connection for 
hypercholesterolemia, claimed as high cholesterol.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Diego, California.  

In a November 2006 Informal Conference Report, the Decision 
Review Officer noted that the veteran wished to withdraw 
increased ratings claims that had previously been developed 
for appellate review.  Accordingly, those claims are not 
currently in appellate status before the Board.  Also, a 
personal hearing scheduled for September 2007 was canceled at 
the veteran's request.  


FINDINGS OF FACT

1.  Objective evidence of record does not show that service-
connected disability or medication taken for service-
connected disability results in wearing, tearing, or other 
irreparable damage of the veteran's outer clothing.  

2.  Current findings concerning the prostate dare limited to 
an elevated prostate specific antigen (PSA) tests without any 
identifiable underlying pathology.  

3.  Chronic disability from high cholesterol is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a clothing allowance are 
not met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.810 (2007).  

2.  A prostate disorder was not incurred in or aggravated as 
a result of active service.  38 U.S.C.A. § 1110, 1131, 5102, 
5103, 5103A, 5107  (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

3.  Hypercholesterolemia, claimed as high cholesterol, is not 
a disability that was incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5102, 5103, 5103A, 5107  (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in May 2003, May 2005, and 
August 2007, collectively, notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
veteran.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006 and again in the VCAA letter dated in August 2007.  

Claim for Annual Clothing Allowance

The veteran is seeking entitlement to an annual clothing 
allowance.  Such an allowance shall be paid on a yearly basis 
to a veteran who, because of a service-connected disability, 
wears or uses a prosthetic or orthopedic appliance (including 
a wheelchair) that the Secretary determines tends to wear out 
or tear the veteran's clothing; or who uses medication which 
a physician has prescribed for a skin disability that is due 
to a service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's outer 
garments.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.810(a) (2007).

In the present case, specific assertions about which 
medications that the veteran takes that result in damage to 
his clothing are not of record.  However, the records do 
reflect that he takes numerous medications for various 
medical conditions, to include some for his service-connected 
immunologic response/angioneurotic edema and immunologic 
response/sinusitis with intermittent partial loss of taste 
and smell.  He also is prescribed topical ointments for skin 
conditions.  It is also noted, however, that service 
connection for skin related conditions was denied in March 
2008.  

On review, the Board finds that the veteran is not entitled 
to a clothing allowance.  There is no suggestion in the 
available clinical data that the medication taken for 
service-connected conditions causes irreparable damage or 
wear and tear to the outer garments.  Based on this objective 
evidence, the Board concludes that the veteran does not 
require regular use of medication for a service-connected 
disorder that results in irreparable damage to his outer 
garments.

As the veteran has not demonstrated that he meets the 
requirements for an annual clothing allowance, the Board 
concludes that the criteria for entitlement to this benefit 
are not met.  As a preponderance of the evidence is against 
the award of an annual clothing allowance, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Claims for Service Connection 

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Prostate Disorder

The veteran claims that his prostate disorder is related to 
active military service.  

The veteran's service treatment records are negative for any 
complaints of, treatment for, or diagnosis of a chronic 
prostate disorder in service.  Post service records in recent 
years reflect high PSA levels, generally in the 9.50 to 9.75 
level.  There is no report of prostate cancer or enlargement, 
urinary frequency, nocturia, hematuria, incontinence, 
impotence, or testicular pain or swelling.  In 2006, the 
veteran refused referral to urology or flexible 
sigmoidoscopy.  In summary, no diagnosis concerning the 
veteran's prostate symptoms has been made.

As a result, despite the veteran's contentions that he 
currently suffers from a prostate disorder, there is no 
medical evidence suggesting that the veteran has disability 
of the prostate.  The high PSA value is a laboratory finding 
which standing alone does not constitute a disability.  Since 
there can be no valid claim in the absence of competent 
medical evidence of present disability and there is no 
medical evidence in the claims folder suggesting a diagnosis 
of the veteran as having a prostate condition, the veteran's 
claim for service connection must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 43-144 (1992)..  While the 
veteran may sincerely believe that he has a prostate disorder 
that is related to his service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have a prostate condition as a result of service.  38 
U.S.C.A. § 5107(b).

Hypercholesterolemia, claimed as high cholesterol

Hypercholesterolemia, claimed as high cholesterol, is shown 
in VA treatment records in recent years.  The veteran's 
service treatment records from the mid 1960s do not reflect 
such a condition, nor do treatment records for many, many 
years thereafter.  Current VA records also reflect that the 
veteran's high cholesterol is well controlled with the use of 
Simvastatin.  See VA outpatient treatment records dated in 
2006.  Even if it is conceded that the veteran currently has 
hypercholesterolemia/high blood cholesterol, however, service 
connection cannot be granted for this condition.

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc."  Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  High 
cholesterol is a laboratory finding.  It is not a disability 
for which service connection can be granted.  No symptoms, 
clinical findings or other impairment has been associated 
with this laboratory finding.  As such, it is not a 
disability within the meaning of the law granting 
compensation benefits.

The Board concludes that chronic high cholesterol is not 
present but that, even if it is, the record does not contain 
competent evidence of disability from high cholesterol. In 
the absence of proof of a current disability from high 
cholesterol, service connection for high cholesterol is not 
warranted.  Brammer and Rabideau, supra.  


ORDER

Entitlement to an annual clothing allowance is denied.  

Entitlement to service connection for a prostate disorder is 
denied.  

Entitlement to service connection for hypercholesterolemia, 
claimed as high cholesterol, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


